Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of species A (claims 1-4 and 7-8) in the reply filed on 06/28/2022 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner.  This is not found persuasive because claims 5-6are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohori (US 2018/0173064).
Regarding claim 1, Ohori (figures 4-9) discloses an electro-optical device comprising: 
a data line (6) extending along a first direction; 
a scanning line (3) extending along a second direction intersecting the first direction; 
a transistor including a semiconductor layer extending, in the second direction, in an overlapping manner with the scanning line in plan view; 
a first interlayer insulating layer (11d) provided in a layer between the data line and the transistor, and including a first contact hole for electrically connecting the data line with the semiconductor layer (30) of the transistor; and 
a second interlayer insulating layer (11c or 11b or 11a) provided in a layer between the scanning line and the transistor, and including a second contact hole for electrically connecting the scanning line with a gate electrode of the transistor (figure 8), wherein 
the second contact hole (CNT3 and CNT4; figure 6) includes a first hole portion extending along the second direction on both sides of the semiconductor layer in plan view and a second hole portion extending along the first direction.
Regarding claim 2, Ohori (figures 4-9) discloses wherein the second hole portion is a portion protruding from the first hole portion toward the semiconductor layer.
Regarding claim 4, Ohori (figures 4-9) discloses a pixel electrode (15) provided corresponding to the transistor, wherein the semiconductor layer includes a channel region overlapping with the gate electrode in plan view, a pixel electrode-side source drain region electrically connected to the pixel electrode, and a pixel electrode-side LDD region interposed between the channel region and the pixel electrode-side source drain region in plan view, and the first hole portion is provided at least along the pixel electrode-side LDD region (see at least paragraph 0088; figures 5-6).
Regarding claim 8, Ohori (figures 4-9) discloses an electronic apparatus comprising: the electro-optical device according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohori (US 2018/0173064) in view of Nakagawa (US 2008/0143664).
Regarding claim 3, Ohori discloses the limitations as shown in the rejection of claim 1 above.  However, Regarding claim 3, Ohori is silent regarding a capacitance element.  Nakagawa (figure 13) teaches a capacitance element (73) provided in a layer between the data line and the transistor (6c and 35), and separated from the first contact hole in plan view, wherein the capacitance element includes a first element portion extending, in the second direction, in an overlapping manner with the semiconductor layer in plan view, and a second element portion extending, in the first direction, in an overlapping manner with the data line in plan view (figure 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capacitance element as taught by Nakagawa in order to increase the potential holding characteristic of the pixel electrode. In other words, the storage capacitor having a capacitance to achieve display performance required for the product can be formed in an narrow area on the TFT array substrate.  This can reduce flickering and pixel-to-pixel variations in displaying images, and decrease device size. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohori (US 2018/0173064) in view of Yamazaki et al. (US 2001/0052950).
Regarding claim 1, Ohori (figures 4-9) discloses wherein the gate electrode includes a conductive polysilicon layer (see at least paragraph 0072).  However, Ohori is silent regarding.  Yamazaki et al. (figures 3A-3D) teaches a light shielding layer (the gate electrode is made of two layers, 305 and 306; see at least paragraph 0252).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light shielding layer as taught by Yamazaki et al. in order to simplify the manufacturing steps, realize a crystalline TFT in which good characteristics can be obtained in both an on state and an off state, and realize a high reliability semiconductor display device having a semiconductor circuit formed by this type of crystalline TFT.  Therefore, Ohori as modified by Yamazaki et al. teaches the light shielding layer is provided along a side surface of the second contact hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871